COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF J. O., A CHILD,              §               No. 08-20-00225-CV

                        Appellant.                §                  Appeal from the

                                                  §                388th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2015DCM2215)

                                              §
                                            ORDER

       Appellant has filed a motion for a stay of proceedings. Because the record on this motion

is insufficient to demonstrate the need for a stay, the motion is denied without prejudice.

       IT IS SO ORDERED this 4th day of December, 2020.

                                                      PER CURIAM
Before Alley, C.J., Rodriguez and Palafox, JJ.